IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-19,518-13 & WR-19,518-14


                        EX PARTE RAY HIGHTOWER JR., Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. 353-D & 354-D IN THE 350TH DISTRICT COURT
                             FROM TAYLOR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and indecent exposure and sentenced to life imprisonment in each case. Both the

Eleventh Court of Appeals and this Court affirmed his convictions. Hightower v. State, 736 S.W.2d
949 (Tex. App.—Eastland 1987); Hightower v. State, 822 S.W.2d 48 (Tex. Crim. App. 1991).

        Applicant alleges that current scientific evidence contradicts scientific evidence relied on at

trial and that false evidence violated his right to due process. In these circumstances, additional facts

are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the
                                                                                                       2

trial court is the appropriate forum for findings of fact. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is entitled to relief under authority of Article 11.073 of the Texas Code of Criminal Procedure. The

trial court shall also make findings of fact and conclusions of law as to whether Applicant is entitled

to relief under his false evidence claim. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 25, 2018
Do not publish